Case 1:20-cr-00013-CMA Document 140 Filed 11/02/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Criminal Action No. 20-cr-00013-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

4. ALFONSO ALEXIS MACIAS-ITURRALDE, and
5. MARIO ERNESTO MEJIA-MELGAR,

       Defendants.


                ORDER TO EXCLUDE TIME FROM SPEEDY TRIAL ACT
                         AND CONTINUE TRIAL DATES


       This matter is before the Court on Defendant Macia-Iturralde’s Unopposed

Motion to Exclude 60 Days from the Speedy Trial Act Computation (Doc. #137). The

Court notes that Defendant Mejia-Melgar does not object to the continuance. The Court

has reviewed the case file and the reasons set forth in the motion, specifically:

       1. General Order 2020-18 has postponed all jury trials through January 1, 2021.

       2. Due to coronavirus restrictions in the jails, counsel’s jail visits and

           communications with defendant are nearly impossible since face-to-face

           meetings have been suspended or impractical depending on the level of

           outbreak at a facility. These factors remain a consistent hinderance to proper

           preparation of the case at this time.
Case 1:20-cr-00013-CMA Document 140 Filed 11/02/20 USDC Colorado Page 2 of 3




       Upon review, the Court finds pursuant to 18 U.S.C. § 3161(h)(7)(A) that the ends

of justice served by granting the motion outweigh the best interests of the public and the

Defendants in a speedy trial. It is, therefore,

       ORDERED that Defendant Macia-Iturralde’s Unopposed Motion to Exclude 60

Days from the Speedy Trial Act Computation (Doc. #137) is GRANTED and the Court

hereby grants an ends of justice continuance in this case as to Defendants Macias-

Iturralde and Mejia-Melgar of 60 days, which shall be excluded from the earliest speedy

trial clock of the Defendants, which currently stands at December 21, 2020. It is

       ORDERED that pretrial motions are due by December 28, 2020. Responses

due by January 11, 2020. If counsel believes that an evidentiary hearing on the pretrial

motions is necessary, a separate Motion for Evidentiary Hearing shall be filed at the

same time the pretrial motions are filed. No later than three days after the filing of the

Motion for Evidentiary Hearing, both counsel for the Defendants and counsel for the

Government shall confer and e-mail Chambers at

arguello_chambers@cod.uscourts.gov to set such a hearing.

       FURTHER ORDERED that the Final Trial Preparation Conference/Change of

Plea Hearing set for December 1, 2020, is VACATED and RESET to January 27, 2021

at 4:00 PM. It is




                                             2
Case 1:20-cr-00013-CMA Document 140 Filed 11/02/20 USDC Colorado Page 3 of 3




      FURTHER ORDERED that five-day jury trial set to begin on December 15,

2020, is VACATED and RESET to February 8, 2021, at 8:30 AM.



      DATED: November 2, 2020, 2020



                              BY THE COURT:

                              _____________________________
                              CHRISTINE M. ARGUELLO
                              United States District Judge




                                       3
